U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51076 Bonds.com Group, Inc. (Exact name of registrant as specified in its charter) Delaware 38-3649127 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 529 Fifth Avenue, 8th Floor, New York, NY 10017 (Address of principal executive offices) (212) 946-3998 (Registrant’s telephone number, including area code) 1515 South Federal Highway, Suite 212, Boca Raton, FL 33432 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 76,593,154shares of common stock, par value $.0001 per share, outstanding as of August 14, 2010. BONDS.COM GROUP, INC. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets June 30, 2010 and December 31, 2009 2 Condensed Consolidated Statements of Operations Three and Six Months Ended June 30, 2010 and 2009 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity Six Months Ended June 30, 2010 and Year Ended December 31, 2009 4 Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, 2010 and 2009 5 Notes to Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4T. Controls and Procedures 32 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 33 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 34 Item 5. Other Information 34 Item 6. Exhibits 34 Signatures 35 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Statements made in this Form 10-Q (the “Quarterly Report”) that are not historical or current facts are “forward-looking statements” made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended (the “Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements often can be identified by the use of terms such as “may”, “will”, “expect”, “believe”, “anticipate”, “estimate”, “approximate”, “plan”, “could”, “should” or “continue”, or the negative thereof. Bonds.com Group, Inc. (the “Company”) intends that such forward-looking statements be subject to the safe harbors for such statements. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management'sexpectations as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond the control of the Company that could cause actual results and events to differ materially from historical results of operations and events and those expressed or implied by the forward-looking statements. These factors include our limited operating experience, risks related to our technology, regulatory risks, adverse economic conditions, entry of new and stronger competitors, our inadequate liquidity and capital resources,unexpected costs and other risks and uncertainties disclosed in this report and our most recent Annual Report on Form 10-K filed with the Securities and Exchange Commission. Except as may be required by applicable law, we do not undertake or intend to update or revise our forward-looking statements, and we assume no obligation to update any forward-looking statements contained in this report as a result of new information or future events or developments. Thus, you should not assume that our silence over time means that actual events are bearing out as expressed or implied in such forward-looking statements. You should carefully review and consider the various disclosures we make in this report and our other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks, uncertainties and other factors that may affect our business. 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. Bonds.com Group, Inc. Condensed Consolidated Balance Sheet June 30, December 31, (unaudited) (audited) Assets Currents assets Cash and cash equivalents $ $ Investment securities Deposits with clearing organizations Prepaid expenses and other assets Total current assets Property and equipment, net Intangible assets, net Other assets Deferred tax asset Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities Accounts payable and accrued expenses $ $ Notes payable, related parties Notes payable, other Convertible notes payable, related parties, net of debt discounts Convertible notes payable, other, net of debt discounts Deferred tax liability Liability under derivative financial instruments Total current liabilities Long-term liabilities Convertible notes payable, other, net of debt discount Deferred rent Total liabilities Commitments and contingencies Stockholders' Deficit Preferred stock $.0001 par value; 1,000,000 authorized; 46,939 and 0 issued and outstanding, respectively 5 - Common stock $0.0001 par value; 300,000,000 authorized; 76,593,154 and 74,727,257 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Bonds.com Group, Inc. Condensed Consolidated Statements of Operations Three Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenue $ Cost of sales Gross Margin Operating expenses Payroll and related costs Technology and communications Software and support Rent and occupancy Legal, accounting, and other professional fees Marketing and advertising Other operating expenses Depreciation Amortization Total operating expenses Loss from operations ) Other income (expense) Interest income 49 58 Interest expense ) Unrealized gain (loss) on derivative financial instruments and investment securities ) Other (expense)income ) Total other income(expense) Income (Loss) before income tax benefit $ ) $ ) $ ) $ ) Income tax (expense) benefit ) - ) - Net income (loss) applicable to common stockholders $ ) $ ) $ ) $ ) Net earnings(loss) per common share - basic $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Bonds.com Group, Inc. Condensed Consolidated Statement of Changes in Stockholders’ Equity Additional Total Preferred Stock Common Stock Paid-In Accumulated Stockholders' Shares Amount Shares Amount Capital Deficit Equity (Deficit) Balances at January 1, 2009 - - ) ) Cumulative Effect of Change in Accounting Principle, net of taxes - ) ) ) Fair value of common stock warrants issued in conjunction with convertible promissory notes, net of applicable deferred taxes - Issuance of common stock for consulting services - - 17 - Recognition of compensation expense on date of grant relating to stock options - Beneficial conversion feature associated with convertible promissory notes, net of applicable deferred taxes - Amortization of deferred compensation - Issuance of common stock from purchase agreement, net of issuance costs - - - Fair value of common stock warrants issued in conjunction with purchase agreement, net of applicable deferred taxes - ) - ) Net loss - ) ) Balances at December 31, 2009 - $
